DETAILED ACTION
This action is in response to claims filed 27 September 2019 for application 16586035 filed 27 September 2019. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceulemans et al. (US 2019/0102670).

Regarding claims 1 and 9, Ceulemans discloses: A method, comprising: 
generating a neural network model by one or more server computers (“The method may include a managing computing device (e.g., a server) transmitting data to and receiving data from a plurality of client computing devices. The data may be transmitted to and received from the plurality of client computing devices to develop a machine learning model. For example, the managing computing device may receive multiple datasets from multiple client computing devices. Subsequently, the managing computing device may use these datasets to establish an initial version of the machine learning model (e.g., based on a function with initial parameters).” [0072]); 
generating, by the one or more server computers, executable code to access the neural network model, wherein the generated executable code can be executed by a client computing device (“Then, the managing computing device may transmit different portions of the initial version of the machine learning model to different client computing devices. In some embodiments, the managing computing device may send the entire model to the client computing devices, as well as indications of which portion corresponds to a respective client computing device's dataset.” [0073], “program code” [0244]); 
transmitting the neural network model and the executable code to the client computing device (“Then, the managing computing device may transmit different portions of the initial version of the machine learning model to different client computing devices. In some embodiments, the managing computing device may send the entire model to the client computing devices, as well as indications of which portion corresponds to a respective client computing device's dataset. Subsequently, the respective client computing device may extract the appropriate portion of the model from the entire model. Upon receiving/extracting a portion of the machine learning model that corresponds to the respective client computing device, each client computing device may update a local machine learning model that is stored within the respective client computing device. Then, each client computing device may use the updated local machine learning model to make a prediction (e.g., compute a set of predicted or expected values).” [0073]); 
receiving, by the one or more server computers, feedback data from the client computing device, wherein the feedback data is generated by the client computing device based on results produced using the neural network model and the executable code (“Upon making the prediction, the respective client computing device may compare the prediction to a set of recorded values stored within the client computing device. Based on the comparison, the client computing device may determine one or more errors with the prediction (and therefore one or more errors with the updated local machine learning model on which the prediction was based). In some embodiments, such errors may be calculated using a loss function. Based on the errors and the portion of the entire machine learning model that corresponds to the respective client computing device, the client computing device may transmit one or more feedback values to the managing computing device indicating that there is an error in a respective portion of the entire machine learning model. Similar feedback may be provided to the managing computing device by one, multiple, or all client computing devices.” [0074]); 
generating, by the one or more server computers, an updated neural network model and updated executable code to access the updated neural network model based on the received feedback data (“Upon receiving the feedback from the client computing devices, the managing computing device may then update the entire machine learning model (e.g., including the function and the parameters) based on the feedback. In such a scenario, the entire machine learning model may be improved and/or refined.” [0075]); and 
transmitting the updated neural network model and the updated executable code to the client computing device (“The steps outlined above of transmitting portions of the model to the client computing devices, having the client computing devices make and evaluate predictions based on the portions of the model, and then receiving feedback from the client computing devices may be repeated for multiple iterations until the entire machine learning model can no longer be improved (e.g., the predictions made by each client computing device have no error) or until the improvement between each iteration is below a threshold value of improvement (e.g., the errors in the predictions made by each client computing device do not substantially change from one iteration to the next).” [0075]).

Regarding claim 2, Ceulemans discloses: The method of claim 1, wherein: the neural network model and the executable code are transmitted by the one or more server computers to multiple client computing devices  (“Then, the managing computing device may transmit different portions of the initial version of the machine learning model to different client computing devices. In some embodiments, the managing computing device may send the entire model to the client computing devices, as well as indications of which portion corresponds to a respective client computing device's dataset.” [0073]); 
the receiving feedback data comprises receiving separate feedback data from the multiple client computing devices (“Upon receiving the feedback from the client computing devices, the managing computing device may then update the entire machine learning model (e.g., including the function and the parameters) based on the feedback. In such a scenario, the entire machine learning model may be improved and/or refined.” [0075]); and 
the generating the updated neural network model comprises updating the neural network model using the separate feedback data from the multiple client computing devices (“Upon receiving the feedback from the client computing devices, the managing computing device may then update the entire machine learning model (e.g., including the function and the parameters) based on the feedback. In such a scenario, the entire machine learning model may be improved and/or refined.” [0075]).

Regarding claim 3, Ceulemans discloses: The method of claim 2, wherein the generating the executable code comprises generating different versions of the executable code for at least two of the multiple client computing devices  (“Then, the managing computing device may transmit different portions of the initial version of the machine learning model to different client computing devices. In some embodiments, the managing computing device may send the entire model to the client computing devices, as well as indications of which portion corresponds to a respective client computing device's dataset.” [0073]).

Regarding claim 4, Ceulemans discloses: The method of claim 3, wherein the generating different versions of the executable code comprises: identifying different datastores associated with the at least two of the multiple client computing devices (“The method may include a managing computing device (e.g., a server) transmitting data to and receiving data from a plurality of client computing devices. The data may be transmitted to and received from the plurality of client computing devices to develop a machine learning model. For example, the managing computing device may receive multiple datasets from multiple client computing devices. Subsequently, the managing computing device may use these datasets to establish an initial version of the machine learning model (e.g., based on a function with initial parameters).” [0072]); 
generating different executable instructions to access the different data stores while using the neural network model (“Then, the managing computing device may transmit different portions of the initial version of the machine learning model to different client computing devices. In some embodiments, the managing computing device may send the entire model to the client computing devices, as well as indications of which portion corresponds to a respective client computing device's dataset.” [0073]); and 
transmitting the different executable instructions to the at least two of the multiple client computing devices (“Then, the managing computing device may transmit different portions of the initial version of the machine learning model to different client computing devices. In some embodiments, the managing computing device may send the entire model to the client computing devices, as well as indications of which portion corresponds to a respective client computing device's dataset.” [0073]).

Regarding claim 7, Ceulemans discloses: The method of claim 1, wherein: the client computing device is associated with a client identifier; and the neural network model is generated using data retrieved from a database associated with the client identifier (“At operation 418, the method 400 may include the managing computing device 406 determining a composite list of identifiers (MComb, e.g., representing the “combined” list of identifiers). The composite list of identifiers may include a combination of the lists of identifiers for dataset A (MA) and dataset B (MB).” [0110], “At operation 428, the method 400 may include the managing computing device 406 determining a sublist of objects (SA/SB) for the respective dataset (XA/XB) of each client computing device. The sublist of objects (SA/SB) may be based on an intersection of the subset of identifiers (S) with the list of identifiers (MA/MB) for the respective dataset (XA/XB).” [0116]).

Regarding claim 8, Ceulemans discloses: The method of claim 7, further comprising: storing the feedback data received from the client computing device in the database associated with the client identifier (“In some embodiments (e.g., embodiments including more than two datasets and/or more than two client computing devices), only a subset of the client computing devices may transmit one or more feedback values (e.g., CA/CB) to the managing computing device 406. In such embodiments, the managing computing device 406 may update the one or more shared parameters (β) based only on the one or more feedback values provided, rather than all possible sets of one or more feedback values from all client computing devices.” [0132]).

Regarding claim 10, Ceulemans discloses: The system of claim 9, wherein: 
the client computing device is a first client computing device (“Then, the managing computing device may transmit different portions of the initial version of the machine learning model to different client computing devices. In some embodiments, the managing computing device may send the entire model to the client computing devices, as well as indications of which portion corresponds to a respective client computing device's dataset. Subsequently, the respective client computing device may extract the appropriate portion of the model from the entire model. Upon receiving/extracting a portion of the machine learning model that corresponds to the respective client computing device, each client computing device may update a local machine learning model that is stored within the respective client computing device. Then, each client computing device may use the updated local machine learning model to make a prediction (e.g., compute a set of predicted or expected values).” [0073]); and 
the operations further comprise: 
transmitting the neural network model and the executable code to a second client computing device (“Then, the managing computing device may transmit different portions of the initial version of the machine learning model to different client computing devices. In some embodiments, the managing computing device may send the entire model to the client computing devices, as well as indications of which portion corresponds to a respective client computing device's dataset. Subsequently, the respective client computing device may extract the appropriate portion of the model from the entire model. Upon receiving/extracting a portion of the machine learning model that corresponds to the respective client computing device, each client computing device may update a local machine learning model that is stored within the respective client computing device. Then, each client computing device may use the updated local machine learning model to make a prediction (e.g., compute a set of predicted or expected values).” [0073]); 
receiving additional feedback data from the second client computing device, wherein the additional feedback data comprises an indication of an accuracy of another prediction generated by the second client computing device using the neural network model (“Upon making the prediction, the respective client computing device may compare the prediction to a set of recorded values stored within the client computing device. Based on the comparison, the client computing device may determine one or more errors with the prediction (and therefore one or more errors with the updated local machine learning model on which the prediction was based). In some embodiments, such errors may be calculated using a loss function. Based on the errors and the portion of the entire machine learning model that corresponds to the respective client computing device, the client computing device may transmit one or more feedback values to the managing computing device indicating that there is an error in a respective portion of the entire machine learning model. Similar feedback may be provided to the managing computing device by one, multiple, or all client computing devices.” [0074]); and 
generating the updated neural network model and the updated executable code based on the feedback data and the additional feedback data (“Upon receiving the feedback from the client computing devices, the managing computing device may then update the entire machine learning model (e.g., including the function and the parameters) based on the feedback. In such a scenario, the entire machine learning model may be improved and/or refined.” [0075]).

Regarding claim 11, Ceulemans discloses: The system of claim 10, wherein: the generating the executable code comprises generating a first version of the executable code for the first client computing device and generating a second version of the executable code for the second client computing device  (“Then, the managing computing device may transmit different portions of the initial version of the machine learning model to different client computing devices. In some embodiments, the managing computing device may send the entire model to the client computing devices, as well as indications of which portion corresponds to a respective client computing device's dataset. Subsequently, the respective client computing device may extract the appropriate portion of the model from the entire model. Upon receiving/extracting a portion of the machine learning model that corresponds to the respective client computing device, each client computing device may update a local machine learning model that is stored within the respective client computing device. Then, each client computing device may use the updated local machine learning model to make a prediction (e.g., compute a set of predicted or expected values).” [0073]); 
the transmitting the executable code to the first client computing device comprises transmitting the first version of the executable code to the first client computing device [0073]; and 
the transmitting the executable code to the second client computing device comprises transmitting the second version of the executable code to the second client computing device [0073].

Regarding claim 12, Ceulemans discloses: The system of claim 11, wherein: the first version of the executable code comprises instructions that cause the first client computing device to access a first database when using the neural network model [0073]; 
and the second version of the executable code comprises instructions that cause the second client computing device to access a second database when using the neural network model [0073].

Regarding claim 14, Ceulemans discloses: The system of claim 9, wherein: the system further comprises a database associated with a client identifier; the client computing device is associated with the client identifier; and the generating the neural network model comprises: retrieving training data from the database associated with the client identifier, and using the training data to generate a version of the neural network model associated with the client identifier (“At operation 418, the method 400 may include the managing computing device 406 determining a composite list of identifiers (MComb, e.g., representing the “combined” list of identifiers). The composite list of identifiers may include a combination of the lists of identifiers for dataset A (MA) and dataset B (MB).” [0110], “At operation 428, the method 400 may include the managing computing device 406 determining a sublist of objects (SA/SB) for the respective dataset (XA/XB) of each client computing device. The sublist of objects (SA/SB) may be based on an intersection of the subset of identifiers (S) with the list of identifiers (MA/MB) for the respective dataset (XA/XB).” [0116]).

Regarding claim 15, Ceulemans discloses: The system of claim 14, wherein: the client computing device is a first client computing device; the database is a first database; the client identifier is a first client identifier; the system further comprises a second client computing device associated with a second client identifier; the generating the neural network model further comprises: retrieving additional training data from a second database associated with the second client identifier, and using the additional training data to generate another version of the neural network model associated with the second client identifier; and the operations further comprise transmitting the another version of the neural network model and the executable code to the second client computing device [0073-75].

Regarding claim 16, Ceulemans discloses: The system of claim 9, wherein: the operations further comprise determining that the client computing device is an embedded device comprising an integrated circuit; and the generating the executable code comprises generating instructions that can be executed by the integrated circuit to generate the prediction using the neural network model (“Client device 102 may be any type of device including a personal computer, laptop computer, a wearable computing device, a wireless computing device, a head-mountable computing device, a mobile telephone, or tablet computing device, etc., that is configured to transmit data 106 to and/or receive data 108 from a server device 104 in accordance with the embodiments described herein.” [0079], note: transmitted models would necessarily have to be adapted to the device’s circuitry in order to be executed properly).

Regarding claim 17, Ceulemans discloses: The system of claim 9, further comprising a cloud computing environment comprising the server computer (“FIG. 3 depicts a cloud-based server cluster 304 in accordance with an example embodiment. In FIG. 3, functions of a server device, such as server device 104 (as exemplified by computing device 200) may be distributed between server devices 306, cluster data storage 308, and cluster routers 310, all of which may be connected by local cluster network 312. The number of server devices, cluster data storages, and cluster routers in server cluster 304 may depend on the computing task(s) and/or applications assigned to server cluster 304.” [0090]).

Regarding claim 18, Ceulemans discloses: A computing device comprising a processor and a memory storing instructions that, when executed by the processor, configure the computing device to perform operations, the operations comprising: 
receiving a neural network model and executable code from a server computer (“The method may include a managing computing device (e.g., a server) transmitting data to and receiving data from a plurality of client computing devices. The data may be transmitted to and received from the plurality of client computing devices to develop a machine learning model. For example, the managing computing device may receive multiple datasets from multiple client computing devices. Subsequently, the managing computing device may use these datasets to establish an initial version of the machine learning model (e.g., based on a function with initial parameters).” [0072]); 
executing the executable code to generate a prediction using the neural network model (“Then, the managing computing device may transmit different portions of the initial version of the machine learning model to different client computing devices. In some embodiments, the managing computing device may send the entire model to the client computing devices, as well as indications of which portion corresponds to a respective client computing device's dataset. Subsequently, the respective client computing device may extract the appropriate portion of the model from the entire model. Upon receiving/extracting a portion of the machine learning model that corresponds to the respective client computing device, each client computing device may update a local machine learning model that is stored within the respective client computing device. Then, each client computing device may use the updated local machine learning model to make a prediction (e.g., compute a set of predicted or expected values).” [0073]); 
generating feedback data based on an accuracy of the generated prediction (“Upon making the prediction, the respective client computing device may compare the prediction to a set of recorded values stored within the client computing device. Based on the comparison, the client computing device may determine one or more errors with the prediction (and therefore one or more errors with the updated local machine learning model on which the prediction was based). In some embodiments, such errors may be calculated using a loss function. Based on the errors and the portion of the entire machine learning model that corresponds to the respective client computing device, the client computing device may transmit one or more feedback values to the managing computing device indicating that there is an error in a respective portion of the entire machine learning model. Similar feedback may be provided to the managing computing device by one, multiple, or all client computing devices.” [0074]); 
transmitting the feedback data to the server computer (“Upon receiving the feedback from the client computing devices, the managing computing device may then update the entire machine learning model (e.g., including the function and the parameters) based on the feedback. In such a scenario, the entire machine learning model may be improved and/or refined.” [0075]); 
receiving an updated neural network model based on the feedback data and updated executable code from the server computer (“The steps outlined above of transmitting portions of the model to the client computing devices, having the client computing devices make and evaluate predictions based on the portions of the model, and then receiving feedback from the client computing devices may be repeated for multiple iterations until the entire machine learning model can no longer be improved (e.g., the predictions made by each client computing device have no error) or until the improvement between each iteration is below a threshold value of improvement (e.g., the errors in the predictions made by each client computing device do not substantially change from one iteration to the next).” [0075]); and 
executing the updated executable code to generate an updated prediction using the updated neural network model (“Once the training of the entire machine learning model is complete (e.g., the improvement between subsequent iterations is below a threshold value), the machine learning model can be used to make predictions or recommendations. For example, the managing computing device could utilize the machine learning model to make predictions based on future events.” [0076]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemans in view of Hamm et al. (Crowd-ML: A library for privacy-preserving machine learning on smart devices).

Regarding claim 5, Ceulemans does not explicitly disclose: The method of claim 1, wherein the transmitting the neural network model and the executable code to the client computing device comprises transmitting a read-only neural networking model.

	Hamm teaches: wherein the transmitting the neural network model and the executable code to the client computing device comprises transmitting a read-only neural networking model (“We use Google Firebase3 as a secure and scalable database to store various parameters during optimization. The database keeps three types of information. The first type is task configuration such as loss, noise type and hyperparameters of the algorithm. It is read-only for devices and writable for the server. A device uses this information to initialize its routine. The second type of information is the current state such as weights w and iteration number t. Devices can only check out and cannot check in these values. The third type is the latest weights checked in by devices. Each device can write to its own space, and the server reads the valued when notified of any change in the values.” p6396 §4.1 ¶1).
	Ceulemans and Hamm are both in the same field of endeavor of sending models from servers to clients and are analogous. Ceulemans discloses sending a neural network model from a server to a client and receiving feedback to update the server-side model. Hamm teaches sending a read-only model to the client devices. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network server-client system as taught by Ceulemans with the read-only models sent to the client as taught by Hamm. One would have been motivated to send read-only models so that the server is the only entity capable of editing it (Hamm p6396 §4.1 ¶1).

Regarding claim 6, Ceulemans does not explicitly disclose: The method of claim 5, wherein the transmitting a read-only neural network model comprises omitting instructions to update the neural network model from the executable code transmitted to the client computing device.

Hamm teaches: wherein the transmitting a read-only neural network model comprises omitting instructions to update the neural network model from the executable code transmitted to the client computing device (“We use Google Firebase3 as a secure and scalable database to store various parameters during optimization. The database keeps three types of information. The first type is task configuration such as loss, noise type and hyperparameters of the algorithm. It is read-only for devices and writable for the server. A device uses this information to initialize its routine. The second type of information is the current state such as weights w and iteration number t. Devices can only check out and cannot check in these values. The third type is the latest weights checked in by devices. Each device can write to its own space, and the server reads the valued when notified of any change in the values.” p6396 §4.1 ¶1).

Regarding claim 13, it is largely the same subject matter as claim 5 and is rejected with the same reasoning.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemans in view of Williams et al. (US Patent 9324022).

Regarding claim 19, Ceulemans discloses: The computing device of claim 18, wherein:
receiving input…indicating that the prediction is incorrect (“Upon making the prediction, the respective client computing device may compare the prediction to a set of recorded values stored within the client computing device. Based on the comparison, the client computing device may determine one or more errors with the prediction (and therefore one or more errors with the updated local machine learning model on which the prediction was based). In some embodiments, such errors may be calculated using a loss function. Based on the errors and the portion of the entire machine learning model that corresponds to the respective client computing device, the client computing device may transmit one or more feedback values to the managing computing device indicating that there is an error in a respective portion of the entire machine learning model. Similar feedback may be provided to the managing computing device by one, multiple, or all client computing devices.” [0074]); and 
the generating the feedback data is based, at least in part, on the input indicating that the prediction is incorrect [0074].

However, Ceulemans does not explicitly disclose: the operations further comprise: presenting the prediction via a user interface of the client computing device;
via the user interface.

Williams teaches: the operations further comprise: presenting the prediction via a user interface of the client computing device; via the user interface (“FIG. 7 shows a flowchart for process 700 for interactive tuning of a classification system in accordance with at least one of the various embodiments. After a start block, at decision block 702, if the number of classification errors are determined to exceed a defined threshold, control may flow to block 704; otherwise, control may flow to block 706. In at least one of the various embodiments, classification errors may be determined by observation of a user (e.g., a domain expert). In some embodiments, errors may be determined automatically, by automated quality assurance processes.” C17L44-53, Fig 5 “model performance visualization”).

Ceulemans and Williams are both in the same field of endeavor of evaluation models and are analogous. Ceulemans discloses sending a neural network model from a server to a client and receiving feedback to update the server-side model. Hamm teaches a user entering feedback on a user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the feedback of Williams with the user feedback entered through a user interface to yield predictable results.

Regarding claim 20, Ceulemans discloses: he computing device of claim 19, wherein the operations further comprise: generating multiple predictions, including the generated prediction, using the neural network model (“Upon making the prediction, the respective client computing device may compare the prediction to a set of recorded values stored within the client computing device. Based on the comparison, the client computing device may determine one or more errors with the prediction (and therefore one or more errors with the updated local machine learning model on which the prediction was based). In some embodiments, such errors may be calculated using a loss function. Based on the errors and the portion of the entire machine learning model that corresponds to the respective client computing device, the client computing device may transmit one or more feedback values to the managing computing device indicating that there is an error in a respective portion of the entire machine learning model. Similar feedback may be provided to the managing computing device by one, multiple, or all client computing devices.” [0074]);
receiving multiple inputs … indicating whether the multiple predictions are correct [0074]; 
and generating the feedback data based on the multiple inputs [0074].
Ceulemans does not explicitly disclose: via the user interface.

Williams teaches: via the user interface C17L44-53, Fig 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122